ING LOGO AMERICAS US Legal Services Michael A. Pignatella Counsel (860) 580-2831 Fax: (860) 580-4934 Michael.Pignatella@us.ing.com May 3, 2009 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Pension IRA - Individual Deferred Variable Annuity Contracts for Individual Retirement Annuities (Section 408(b)) and Simplified Employee Pension Plans (Section 408(k)) File Nos.: 033-75992 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement, Contract Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 40 to the Registration Statement on Form N-4 (Amendment No. 40) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 40 which was declared effective on April 30, 2010. The text of Amendment No. 40 was filed electronically on April 19, 2010. If you have any questions regarding this submission, please contact the undersigned at 860-580-2831. Sincerely, /s/ Michael A. Pignatella Michael A. Pignatella Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
